SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT made as of the 1st day of April, 2005 between WAKO
LOGISTICS GROUP, INC., a Delaware corporation with its principal offices at
3606-8, 36/F, Citibank Tower, Citibank Plaza, 3 Garden Road Central, Hong Kong
(the “Company”), and CHRISTOPHER WOOD, the Chief Executive Officer, Chief
Financial Officer and sole director of the Company, also having an address at
3606-8, 36/F, Citibank Tower, Citibank Plaza, 3 Garden Road Central, Hong Kong
(the “Executive”).


WHEREAS, the Company intends to enter into a certain Membership Interest
Purchase Agreement, pursuant to which it will acquire the business of Kay
O’Neill (USA) LLC (“Kay O’Neill”), for the purchase price of $1,000,000; and


WHEREAS, the Executive has agreed to provide funds to the Company, in the amount
of $1,000,000, for the purpose of financing the Company’s purchase of Kay
O’Neill (the “Financing”); and


WHEREAS, the Company and the Executive have agreed to provide for the Financing
through the Executive’s purchase, from the Company, of a convertible note, in
the principal amount of $1,000,000, which shall be issued by the Company to the
Executive on the terms and conditions contained herein; and


WHEREAS, the Company has agreed to grant to the Executive certain registration
rights with respect to the shares of its common stock, $.001 par value per share
(the “Common Stock”) which may be issuable to the Executive upon the conversion
of such convertible note;


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:


I.
SUBSCRIPTION FOR CONVERTIBLE NOTES AND REGISTRATION RIGHTS



1.1 Subject to the terms and conditions hereinafter set forth, the Executive
hereby irrevocably subscribes for and agrees to purchase from the Company a
$1,000,000 principal amount convertible promissory note, in the form annexed
hereto as Exhibit A (the “Convertible Note”), and the Company agrees to issue
the Convertible Note to the Executive in consideration for his providing the
Financing in the amount of $1,000,000. The purchase price for the Convertible
Note is payable by certified check made payable to Wako Logistics, Inc. or by
wire transfer, contemporaneously with the execution and delivery of this
Subscription Agreement. The Convertible Note will be delivered by the Company
within ten (10) business days following the date on which the funds clear.



--------------------------------------------------------------------------------




1.2 The Company will provide the Executive with certain registration rights,
with respect to the shares of Common Stock issuable upon any conversion of the
Convertible Note (the “Underlying Securities”), pursuant to the provision of a
Registration Rights Agreement, in the form annexed hereto as Exhibit B.



II. REPRESENTATIONS AND WARRANTIES OF THE EXECUTIVE

 
2.1 The Executive recognizes that the purchase of the Convertible Note involves
a high degree of risk in that (a) an investment in the Company is highly
speculative; (b) he may not be able to liquidate his investment;
(c) transferability of the Convertible Note is extremely limited; and (d) in the
event of a disposition or otherwise, the Executive could sustain the loss of his
entire investment.

2.2 The Executive acknowledges that this private offering of securities by the
Company has not been reviewed by the United States Securities and Exchange
Commission ("SEC") because of the Company's representations that this is
intended to be a nonpublic offering pursuant to Section 4(2) of the Securities
Act of 1933, as amended (the “Act”). The Subscriber represents that the
Convertible Note is being purchased for his own account, for investment and not
for distribution or resale to others. The Executive agrees that he will not sell
or otherwise transfer the Convertible Note, or any of the Underlying Securities
unless they are registered under the Act or unless an exemption from such
registration is available. The Convertible Note and the Underlying Securities
are sometimes hereinafter collectively referred to as the “Securities.”


2.3 The Executive understands that the Convertible Note has not been registered
under the Act by reason of a claimed exemption under the provisions of the Act
which depends, in part, upon his investment intention. In this connection, the
Executive understands that it is the position of the SEC that the statutory
basis for such exemption would not be present if his representation merely meant
that his present intention was to hold the Convertible Note for a short period,
such as the capital gains period of tax statutes, for a deferred sale, for a
market rise, assuming that a market develops, or for any other fixed period. The
Executive realizes that, in the view of the SEC, a purchase now with an intent
to resell would represent a purchase with an intent inconsistent with his
representation to the Company, and the SEC might regard such a sale or
disposition as a deferred sale to which such exemptions are not available.


2.4 The Executive consents to the placement of the following legend, or a legend
similar thereto, on any certificate or other document evidencing the Securities
until such time, if ever, that such legend is no longer required:


2

--------------------------------------------------------------------------------


 
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR
(ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE
STATE SECURITIES LAWS.    
 
2.5 The Executive hereby represents that, except as set forth in this
Subscription Agreement, no representations or warranties have been made to him
by the Company or any agent, employee or affiliate of the Company and in
entering into this transaction, he is not relying on any information, other than
that contained in this Subscription Agreement and the results of his independent
investigation.



III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY



The Company represents and warrants to the Executive as follows:


3.1 The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the corporate power to
conduct the business which it conducts and proposes to conduct, to execute and
deliver this Subscription Agreement and to carry out the transactions
contemplated by this Subscription Agreement, as appropriate.


3.2 The execution, delivery and performance of this Subscription Agreement by
the Company will have been duly approved by the Board of Directors of the
Company and all other actions required to authorize and effect the offer and
sale of the Securities will have been duly taken and approved.


3.3 The Securities, when issued, sold, delivered and paid for in accordance with
the terms hereof, will be validly issued and outstanding, fully paid and
nonassessable, and will not be subject to preemptive or any other similar rights
of the stockholders of the Company or others.



IV. MISCELLANEOUS



4.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, addressed to the Company, at its principal office, Attention:
President, and to the Executive at his address set forth at the beginning of
this Subscription Agreement. Notices shall be deemed to have been given on the
date of mailing, except notices of change of address, which shall be deemed to
have been given when received.
 
3

--------------------------------------------------------------------------------




4.2 This Subscription Agreement shall not be changed, modified or amended except
by a writing signed by the parties to be charged, and this Subscription
Agreement may not be discharged except by performance in accordance with its
terms or by a writing signed by the party to be charged.


4.3 This Subscription Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors and assigns. This Subscription Agreement, including the exhibits and
schedules annexed hereto, sets forth the entire agreement and understanding
between the parties as to the subject matter thereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.


4.4 This Subscription Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to the conflicts
of laws principles thereof. The parties hereto hereby agree that any suit or
proceeding arising directly and/or indirectly pursuant to or under this
Subscription Agreement, shall be brought solely in a federal or state court
located in the City, County and State of New York. By its execution hereof, the
parties hereby covenant and irrevocably submit to the in personam jurisdiction
of the federal and state courts located in the City, County and State of New
York and agree that any process in any such action may be served upon any of
them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York City. The parties hereto waive any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto. In the event of any such action or proceeding, the party prevailing
therein shall be entitled to payment from the other party hereto of its
reasonable counsel fees and disbursements in an amount judicially determined.
 
4.5 This Subscription Agreement may be executed in counterparts, all of which
taken together shall constitute one and the same instrument.


4.6 The holding of any provision of this Subscription Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Subscription Agreement, which shall remain in full force and
effect.


4.7 It is agreed that a waiver by either party of a breach of any provision of
this Subscription Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.


4.8 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.


4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 

   
WAKO LOGISTICS GROUP, INC.


By: ___/s/ Christopher Wood______________
Name: Christopher Wood
Title: CEO
 
______/s/ Christopher Wood________________
CHRISTOPHER WOOD



 
5

--------------------------------------------------------------------------------


 
EXHIBIT A TO SUBSCRIPTION AGREEMENT
 
Form of Convertible Note
 

--------------------------------------------------------------------------------



EXHIBIT B TO SUBSCRIPTION AGREEMENT

Form of Registration Rights Agreement
 

--------------------------------------------------------------------------------


 
